DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “COOLING APPARATUS, LIGHT SOURCE APPARATUS, AND IMAGE PROJECTION APPARATUS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Objection/s to the Claim/s
Claim 12 is objected to because of the following informalities: “the electrification amount” on line 2 of claim 12.  It appears that “an electrification amount” is intended.  Appropriate correction is required.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (US 6172416 B1).
Regarding claim 1, Miyahara teaches a cooling apparatus (Fig. 1-5) comprising: a heat transfer member (11) configured to receive heat from a heating element (22, 23, and/or 24); a first refrigerant flow generator (13/17) and a second refrigerant flow generator (17/13, respectively) each configured to generate a flow of a refrigerant for cooling the heat transfer member (11); a detector (col. 4 line 43 – col. 5 line 17) configured to acquire information on a temperature of the heating element (22, 23, and/or 24); and a controller configured to control driving of the first and second refrigerant flow generators (13, 17), wherein the flow of the refrigerant generated by the first refrigerant flow generator (13/17) passes closer to the heating element (22, 23, and/or 24) than the flow of the refrigerant generated by the second refrigerant flow generator (17/13), and wherein the controller decreases the first refrigerant flow generator (13/17) and drives the second refrigerant flow generator (17/13) when the first refrigerant flow generator (13/17) is being driven and the heating element (22, 23, and/or 24) is in a first state in which the temperature of the heating element (22, 23, and/or 24) is lower than a predetermined range (col. 4 line 43 – col. 5 line 17).
Miyahara does not explicitly teach the controller stopping the first refrigerant flow generator (13/17) and drives the second refrigerant flow generator (17/13) when the first refrigerant flow generator (13/17) is being driven and the heating element (22, 23, and/or 24) is in a first state in which the temperature of the heating element (22, 23, and/or 24) is lower than a predetermined range.
Miyahara suggests stopping one of the fans (col. 4, lines 43-52).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the controller stopping the first refrigerant flow generator (13/17) and drives the second refrigerant flow generator (17/13) when the first refrigerant flow generator (13/17) is being driven and the heating element (22, 23, and/or 24) is in a first state in which the temperature of the heating element (22, 23, and/or 24) is lower than a predetermined range; because it allows further power consumption of the fans (col. 4, lines 43-52).
Regarding claim 9, Miyahara teaches a cooling apparatus (Fig. 1-5) comprising: a heat transfer member (11) configured to receive heat from a heating element (22, 23, and/or 24); a first refrigerant flow generator (13/17) and a second refrigerant flow generator (17/13) each configured to generate a flow of a refrigerant for cooling the heat transfer member (11); a detector (col. 4 line 43 – col. 5 line 17) configured to acquire information on a temperature of the heating element (22, 23, and/or 24); and a controller (col. 4 line 43 – col. 5 line 17) configured to control driving of the first and second refrigerant flow generators (13, 17), wherein the flow of the refrigerant generated by the first refrigerant flow generator (13/17) passes closer to the heating element (22, 23, and/or 24) than the flow of the refrigerant generated by the second refrigerant flow generator (17/13), and wherein the controller decreases the second refrigerant flow generator (17/13) and drives the first refrigerant flow generator (13/17) when the first refrigerant flow generator (13/17) decreases, the second refrigerant flow generator (17/13) is being driven, and the temperature of the heating element (22, 23, and/or 24) is higher than a predetermined range (col. 4 line 43 – col. 5 line 17).
Miyahara does not explicitly teach the controller stopping the second refrigerant flow generator (17/13) and drives the first refrigerant flow generator (13/17) when the first refrigerant flow generator (13/17) stops, the second refrigerant flow generator (17/13) is being driven, and the temperature of the heating element (22, 23, and/or 24) is higher than a predetermined range
Miyahara suggests stopping one of the fans (col. 4, lines 43-52).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the controller stopping the second refrigerant flow generator (17/13) and drives the first refrigerant flow generator (13/17) when the first refrigerant flow generator (13/17) stops, the second refrigerant flow generator (17/13) is being driven, and the temperature of the heating element (22, 23, and/or 24) is higher than a predetermined range; because it allows further power consumption of the fans (col. 4, lines 43-52).
Regarding claim 18, Miyahara teaches a control method of a cooling apparatus that includes a first refrigerant flow generator (13/17) and a second refrigerant flow generator (17/13) each configured to generate a flow of a refrigerant for cooling a heat transfer member (11) configured to receive heat from a heating element (22, 23, and/or 24), the flow of the refrigerant generated by the first refrigerant flow generator (13/17) passing closer to the heating element (22, 23, and/or 24) than the flow of the refrigerant generated by the second refrigerant flow generator (17/13), the control method comprising the steps of: acquiring information on a temperature of the heating element (22, 23, and/or 24); and decreasing the first refrigerant flow generator (13/17) and driving the second refrigerant flow generator (17/13) when the first refrigerant flow generator (13/17) is being driven and the temperature of the heating element (22, 23, and/or 24) is lower than a predetermined range (col. 4 line 43 – col. 5 line 17).
Miyahara does not explicitly teach stopping the first refrigerant flow generator (13/17) and driving the second refrigerant flow generator (17/13) when the first refrigerant flow generator (13/17) is being driven and the temperature of the heating element (22, 23, and/or 24) is lower than a predetermined range.
Miyahara suggests stopping one of the fans (col. 4, lines 43-52).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the controller stopping the first refrigerant flow generator (13/17) and driving the second refrigerant flow generator (17/13) when the first refrigerant flow generator (13/17) is being driven and the temperature of the heating element (22, 23, and/or 24) is lower than a predetermined range; because it allows further power consumption of the fans (col. 4, lines 43-52).
Regarding claim 19, Miyahara teaches a control method of a cooling apparatus that includes a first refrigerant flow generator (13/17) and a second refrigerant flow generator (17/13) each configured to generate a flow in a refrigerant for cooling the heat transfer member (11) configured to receive heat from a heating element (22, 23, and/or 24), the flow of the refrigerant generated by the first refrigerant flow generator (13/17) passing closer to the heating element (22, 23, and/or 24) than the flow of the refrigerant generated by the second refrigerant flow generator (17/13), the control method comprising the steps of: acquiring information on a temperature of the heating element (22, 23, and/or 24); and decreasing the second refrigerant flow generator (17/13) and driving the first refrigerant flow generator (13/17) when the first refrigerant flow generator (13/17) decreases, the second refrigerant flow generator (17/13) is being driven, and the temperature of the heating element (22, 23, and/or 24) is higher than a predetermined range (col. 4 line 43 – col. 5 line 17).
Miyahara does not explicitly teach stopping the second refrigerant flow generator (17/13) and driving the first refrigerant flow generator (13/17) when the first refrigerant flow generator (13/17) stops, the second refrigerant flow generator (17/13) is being driven, and the temperature of the heating element (22, 23, and/or 24) is higher than a predetermined range.
Miyahara suggests stopping one of the fans (col. 4, lines 43-52).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the controller stopping the second refrigerant flow generator (17/13) and driving the first refrigerant flow generator (13/17) when the first refrigerant flow generator (13/17) stops, the second refrigerant flow generator (17/13) is being driven, and the temperature of the heating element (22, 23, and/or 24) is higher than a predetermined range; because it allows further power consumption of the fans (col. 4, lines 43-52).
Regarding claim 2, the modified Miyahara consequently results in the controller stops the first refrigerant flow generator and drives the second refrigerant flow generator when the first refrigerant flow generator is being driven, the second refrigerant flow generator stops, and the heating element is in the first state.
Regarding claim 3, the modified Miyahara consequently results in the controller stops the first refrigerant flow generator (13/17) and continues to drive the second refrigerant flow generator (17/13) when the first and second refrigerant flow generators (13, 17) are being driven and the heat element is in the first state.
Regarding claim 4, Miyahara further teaches the detector detects the temperature of the heating element (22, 23, and/or 24; col. 4 line 43 – col. 5 line 17).
Regarding claim 7, Miyahara further teaches the heat transfer member (11) includes a fin member, and wherein each of the first and second refrigerant flow generators (13, 17) includes a fan configured to generate an airflow as the refrigerant (Fig. 1-5).
Regarding claim 10, Miyahara further teaches the controller drives the first and second refrigerant flow generators (13, 17) when the first refrigerant flow generator (13/17) is being driven and the temperature of the heating element (22, 23, and/or 24) is higher than a predetermined range (col. 4 line 43 – col. 5 line 17).
Regarding claim 11, Miyahara further teaches the detector detects the temperature of the heating element (22, 23, and/or 24; col. 4 line 43 – col. 5 line 17).
Regarding claims 5 and 12, Miyahara further teaches the detector detects an electrification amount supplied to the heating element (22, 23, and/or 24; 22, 23, and/or 24; col. 4 line 43 – col. 5 line 17).
Regarding claim 14, Miyahara further teaches the heat transfer member (11) includes a fin member, and wherein each of the first and second refrigerant flow generators (13, 17) includes a fan configured to generate an airflow as the refrigerant (Fig. 1-5).
Regarding claim 20, Miyahara does not explicitly teach a non-transitory computer-readable storage medium storing a computer program that causes a computer to execute the control method according to claim 18.
Programming a non-transitory computer-readable storage medium storing a computer program that causes a computer to execute the control method according to claim 18 is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to program such non-transitory computer-readable storage medium; because it eliminates the difficulty/efforts of building a circuit that performs the above functions.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (US 6172416 B1) in view of Sano (US 20200241401 A1).
Regarding claims 6 and 13, Miyahara does not teach the detector detects an outside air temperature of the cooling apparatus. 
Sano teaches cooling apparatus where the detector detects an outside air temperature of the cooling apparatus ([0143]-[0173]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Miyahara with Sano; because it allows controlling the fan speed to achieve higher cooling efficiency.

Claims 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (US 6172416 B1) in view of Wu (US 20200201151 A1).
Regarding claims 8 and 15, Miyahara further teaches the heat transfer member (11) includes a heat pipe configured to guide heat from the heating element (22, 23, and/or 24) to the fin member.
Wu teaches having a heat pipe (170) configured to guide heat from the heating element (130) to the fin member (152/154; Fig. 1-4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wu with Miyahara; because it improves power efficiency of the cooling system.
Regarding claim 16, Miyahara does not explicitly teach a light source as the heating element.
Wu teaches a light source (130) as the heating element ([0021]; Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wu with Miyahara; because it improves power efficiency of the cooling system.
Regarding claim 17, Miyahara does not teach an image projection apparatus.
Wu teaches an image projection apparatus comprising: the light source apparatus according to claim 16 (Fig. 1-4), a light modulation element ([0021]) configured to modulate light from the light source, wherein the image projection apparatus projects image light from the light modulation element ([0021]).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wu with Miyahara; because it improves power efficiency of the cooling system.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20200133108 A1 and US 20170277027 A1, disclose a set of cooling fins being cooled by more than one fans.
Patent documents US 20160270256 A1, US 20140111777 A1, US 20120229710 A1, and US 20090120631 A1, disclose cooling system where fans are individually controlled and driven at variable speeds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882